Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-20-2006

USA v. Johnson
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1771




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Johnson" (2006). 2006 Decisions. Paper 169.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/169


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                   No. 06-1771


                         UNITED STATES OF AMERICA

                                         v.

                           ALBARI MALIK JOHNSON
                                    a/k/a
                                Malik Johnson

                                      Albari Malik Johnson,

                                                          Appellant


                  On Appeal from the United States District Court
                          for the District of Delaware
                        (D.C. Crim. No. 02-cr-00141-2)
                      Honorable Kent Jordan, District Judge


                    Submitted under Third Circuit LAR 34.1(a)
                               November 9, 2006

      BEFORE: SLOVITER, GREENBERG, and CHAGARES, Circuit Judges

                            (Filed: November 20, 2006)


                            OPINION OF THE COURT


GREENBERG, Circuit Judge.

     This matter comes on before the court following defendant-appellant Albari Malik
Johnson’s appeal from a conviction for a lesser-included offense under an indictment

charging him with conspiracy to possess with intent to distribute more than 500 grams of

a mixture and substance containing a detectable amount of cocaine, a Schedule II narcotic

controlled substance in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C) and 846.

Inasmuch as the appeal concerns only his sentence we merely summarize the facts of the

case. In early February 2001 Johnson helped arrange for two co-conspirators to buy

approximately three kilograms of cocaine in Houston, Texas, to be brought to Delaware.

This undertaking, however, failed as the authorities arrested the drug courier hired for the

trip and at that time seized 2988 grams of cocaine.

       Notwithstanding this failure Johnson helped arrange for three trips to Houston by

other persons in June and July 2001 to buy cocaine. Then, on August 8, 2001, Johnson

himself went to Houston where he and a co-conspirator obtained five bricks of cocaine.

Johnson, however, did not take the cocaine to Delaware. Rather, he and a co-conspirator

engaged a courier for that purpose. The courier, however, was unsuccessful as the

authorities arrested her on August 9, 2001, as she was driving in Louisiana. At that time

the police recovered 4,518 grams of cocaine from the courier’s vehicle. Finally, on

December 20, 2002, agents arrested Johnson in Delaware finding 20 grams of marijuana

during the arrest and search.

       At the trial on the indictment the jury returned a verdict of not guilty on the charge

of conspiracy to possess with intent to distribute more than 500 grams of a mixture and

substance containing a detectable amount of cocaine. The jury, however, found Johnson

                                              2
guilty of the lesser-included offense of conspiracy to possess with intent to distribute a

mixture and substance containing a detectable amount of cocaine. The lesser-included

offense differed from the offense that the indictment charged only in the respect that the

lesser-included offense did not mention any specific amount of the mixture and substance

containing a detectable amount of cocaine. The jury, of course, did not make any finding

with respect to marijuana as the indictment did not charge any marijuana offense.

       The court originally sentenced Johnson on April 14, 2004. At that time the court

found that Johnson was responsible for 4.5 kilograms of cocaine and 20 grams of

marijuana. Thus, the cocaine seized on February 2001 was not included in the sentencing

calculations. The court determined that the total offense level was 30 which, when

combined with Johnson’s criminal history category of I, yielded a total offense range of

97 to 121 months. Though Johnson objects to these calculations he does so only because

he believes that they should not have been based on a determination of the amount of

cocaine or on account of the marijuana, but he does not contend if the 4.5 kilograms of

cocaine and the marijuana properly were considered the court erred in its calculations.1

This range was considerably less than the statutory maximum custodial term of 240

months that the court could have imposed for the lesser-included offense for which the

jury convicted Johnson. See 21 U.S.C. § 841(b)(1)(C). The court sentenced Johnson to a

121-month custodial sentence to be followed by a 3-year term of supervised release.



  1
   Even without the marijuana the sentencing range would have been the same.
                                              3
Johnson then appealed.

       After Johnson appealed but before we decided the case, the Supreme Court

decided United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), pursuant to which

the guidelines became advisory. As a result of Booker, the government filed a motion in

this court seeking a remand for resentencing and we granted that motion.

       The resentencing was on February 24, 2006. At the resentencing the court pointed

out that the maximum custodial sentence for the offense for which the jury convicted

Johnson was 20 years. The court once again found Johnson responsible for 4.5 kilograms

of cocaine and 20 grams of marijuana. Thus, the court did not change its calculation of

the now advisory guidelines range from the range it calculated at the original sentencing.

Ultimately, the court imposed the same sentence that it had imposed originally, a 121-

month custodial term followed by 3 years of supervised release.

       Johnson again appeals. The district court had jurisdiction under 18 U.S.C. § 3231

and we have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). Inasmuch as

all the issues Johnson raises are issues of law we are exercising plenary review on this

appeal. See United States v. Barbosa, 271 F.3d 438, 452 (3d Cir. 2001); United States v.

Evans, 155 F.3d 245, 252 (3d Cir. 1998); United States v. Santos, 932 F.2d 244, 247 (3d

Cir. 1991).

       On this appeal Johnson raises the following points:

       I. Among other reasons, because the district court imposed a sentence that
       exceeded the maximum sentence authorized by the jury, the court erred by
       violating the appellant’s right to due process and a jury trial;

                                             4
       II. Because the district court did not empanel a jury to decide the specific
       type and/or amount of drugs, but improperly determined these issues
       through judicial-fact finding, the court erred by violating the appellant’s
       right to due process and a jury trial;

       III. Because the jury only convicted the appellant of the lesser included
       offense, but the district court increased the sentence to that of the greater
       offense, the effect of the court’s sentence was to twice place the appellant in
       jeopardy.

Appellant’s br. at i.

       We will affirm for the following reasons. Contrary to what Johnson claims, the

district court did not impose a sentence that exceeded the maximum sentence provided for

the offense for which the jury convicted him. In fact, the jury verdict exposed Johnson to

the statutory possibility of a custodial sentence of 240 months. See 21 U.S.C. §

841(b)(1)(C). Yet the court imposed a sentence of 121 months, only slightly more than

half of the possible sentence. Though it well may be that a sentence approaching 240

months would have been reversed as unreasonable, see United States v. Cooper, 437 F.3d
324, 325-32 (3d Cir. 2006), its imposition would not have infringed Johnson’s due

process or jury trial rights. See Appendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348

(2000); United States v. Sanchez-Gonzalez, 294 F.3d 563, 565 (3d Cir. 2002).

       We also reject Johnson’s argument that because the court did not require a jury to

decide the specific type and amount of drugs but determined them itself it violated

Johnson’s right to due process and to a jury trial. To start with the jury did find Johnson

guilty of the cocaine conspiracy offense for which the court sentenced him. Moreover,

the 20 grams of marijuana had no effect on the guidelines calculation which would have

                                             5
been the same with or without consideration of the marijuana. In any event, we are

confident that the marijuana had no overall effect on the sentence.

         Furthermore, as a matter of law Johnson’s argument that a jury had to determine

the specific type and quantity of drugs is wrong. We made it clear in United States v.

Lacy, 446 F.3d 448, 453 (3d Cir. 2006), that drug quantity is an “element” of the offense

that must be proven beyond a reasonable doubt only when the quantity “increases the

applicable statutory maximum.” Here the determination of the quantity had no such

effect, as regardless of the drug quantity involved, the statutory maximum custodial term

to which Johnson was subject was 240 months. Finally, on this point even though the

indictment did not charge a marijuana offense the court was free to consider Johnson’s

possession of it in sentencing. See United States v. Rudolph, 137 F.3d 173, 177 (3d Cir.

1998).

         Johnson’s last argument is that inasmuch as the jury convicted him only of the

lesser-included offense but did not find him guilty of the charge involving more than 500

grams of cocaine substance, the court, by considering the 4.5 kilograms of cocaine

substance in calculating the applicable advisory guidelines range to help determine

Johnson’s sentence, violated his double jeopardy rights. Supreme Court precedent,

however, compels us to reject this argument. See United States v. Watts, 519 U.S. 148,

117 S. Ct. 633 (1997). Even after Apprendi and Booker, Watts remains good law on the

double jeopardy issue as the Supreme Court has not overruled it. See Booker, 543 U.S. at

240, 125 S.Ct. at 753-54. We need say nothing more on this point as we are not free to

                                              6
disregard binding Supreme Court precedent.

      The judgment of conviction and sentence entered on February 24, 2006, will be

affirmed.




                                             7